              Case 2:18-cv-00598-RSL Document 57 Filed 08/17/21 Page 1 of 2




 1

 2

 3

 4

 5

 6
                         IN THE UNITED STATES DISTRICT COURT
 7
                       FOR THE WESTERN DISTRICT OF WASHINGTON
 8
     SWINOMISH INDIAN TRIBAL
 9   COMMUNITY, a federally recognized             Case No. 2:18-cv-00598-RSL
     Indian Tribe,
10
                   Plaintiff,                      ORDER GRANTING PLAINTIFF’S
11
                                                   MOTION FOR LEAVE TO FILE
12   v.                                            AMENDED COMPLAINT AND FOR
                                                   VOLUNTARY DISMISSAL OF CLAIMS
13   NATIONAL MARINE FISHERIES
     SERVICE,
14

15                 Defendant,

16   and

17   TAYLOR SHELLFISH COMPANY, INC.,
18                 Defendant-Intervenor.
19

20

21          Upon consideration of Plaintiff’s Motion for Leave to File Amended Complaint and for

22   Voluntary Dismissal of Claims, and for good cause shown, it is hereby ORDERED that

23   Plaintiff’s Motion for Leave to File Amended Complaint and for Voluntary Dismissal of Claims

24   is GRANTED.

25

26

27

28
                                                                           Earthjustice
     ORDER GRANTING MOTION TO AMEND COMPLAINT                              810 Third Ave., Suite 610
     CASE NO. 2:18-CV-00598-RSL   1                                        Seattle, WA 98104
                                                                           (206) 343-7340
               Case 2:18-cv-00598-RSL Document 57 Filed 08/17/21 Page 2 of 2




 1
             IT IS SO ORDERED.
 2

 3
             Dated this 17th day of August, 2021.
 4

 5

 6                                           THE HON. ROBERT S. LASNIK
                                             UNITED STATES DISTRICT JUDGE
 7
     Presented by:
 8

 9    /s/ Grace P. Bauer
     GRACE P. BAUER, WSBA #56222
10   PATTI A. GOLDMAN, WSBA #24426
     STEFANIE TSOSIE, WSBA #49840
11   Earthjustice
     810 Third Avenue, Suite 610
12
     Seattle, WA 98104-1711
13   Ph.: (206) 343-7340
     Fax: (415) 217-2040
14   gbauer@earthjustice.org
     pgoldman@earthjustice.org
15   stsosie@earthjustice.org
16
     WESTON LEMAY, WSBA #51916
17   Office of the Tribal Attorney,
     Swinomish Indian Tribal Community
18   11404 Moorage Way
     La Conner, WA 98257
19   Ph.: (360) 466-1058
20   Fax: (360) 466-5309
     wlemay@swinomish.nsn.us
21
     Attorneys for Plaintiff
22

23

24

25

26

27

28                                                               Earthjustice
     ORDER GRANTING MOTION TO AMEND COMPLAINT                    810 Third Ave., Suite 610
     CASE NO. 2:18-CV-00598-RSL     2                            Seattle, WA 98104
                                                                 (206) 343-7340
